Citation Nr: 1609301	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-42 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric disorder, to include posttraumatic stress disorder (PTSD) and a sleep disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the San Juan, Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded in July 2015 by another Veterans Law Judge; it is now before the undersigned.
 

FINDING OF FACT

A current neuropsychiatric disability, to include PTSD or a sleep disorder, is not shown.


CONCLUSION OF LAW

Service connection for an acquired neuropsychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in August and September 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the November 2015 supplemental statement of the case (SSOC).  The Veteran has not alleged that any notice was less than adequate.


In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  While the Board acknowledges that the Veteran has reported private psychiatric treatment for which there are no records available for the Board's consideration, it notes that he has been asked to identify the providers of all relevant treatment in conjunction with his claim on multiple occasions (including after the July 2015 Board remand), and has not done so or provided the necessary authorizations for VA to obtain records of such private treatment.  Critically, the duty to assist is not a one-way street, and the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The July 2015 remand specifically ordered the Agency of Original Jurisdiction (AOJ) to request such information, and to arrange for a neurological examination and any additional development indicated; the AOJ has substantially complied with those orders.  VA examinations were conducted in conjunction with this matter in November 2004, April 2008, August 2009, August 2011, and October 2015.  Together, the reports of these examinations reflect consideration of the entire record and relevant medical history, and are adequate to support a decision on the merits in this case.  The Veteran has had ample opportunity to respond and supplement the record and has not alleged that any critical or pertinent evidence remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has a neuropsychiatric disorder, originally claimed as PTSD, related to traumatic experiences during service in Vietnam.  In the July 2015 remand, the Board interpreted the Veteran's claim as also encompassing an alleged sleep disorder; therefore, the present analysis considers both.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

STRs are silent for any treatment, complaints, or diagnoses related to psychiatric disabilities.  The only mention of neurological complaints relates to an incident in which the Veteran was diagnosed with hyperventilation disorder.  However, on separation examination, no neurological or psychiatric problems were noted.  Service personnel records confirm the Veteran served in Vietnam.

A March 2004 postservice private record from Dr. Juarbe indicates the Veteran reported serving in Vietnam as a military policeman, and had reported nightmares of his experience there.  He described dreams of the dead and wounded soldiers, specifically remembering seeing a corpse with the head open, dead children, piles of corpses, and other such horrid sights.  The record also indicates a diagnosis of chronic PTSD.  However, a subsequent May 2004 VA neuropsychiatric review was negative.  

In May 2004, the Veteran reported serving in Vietnam as a member of the 127th military police, and said they suffered daily attacks from the enemy for eight weeks in 1968.  He reported seeing people throwing stones at corpses and soldiers taking photos to send home.  He also said he saw people cutting apart corpses and taking shots of the body parts they cut.  One on occasion, he said a convoy he was guarding was ambushed and a lot of his fellow service members were hit.  He indicated killing five or six Vietcong that day.  He recalled another incident involving a response to an S.O.S. call during which they found a badly wounded soldier who eventually died.  

On November 2004 VA psychiatric examination, the Veteran had no psychiatric prescriptions, though a March 2004 report from Dr. Juarbe did indicate a diagnosis of PTSD.  The Veteran reported that Dr. Juarbe prescribed a "sleeping medication."  However, he did not remember the name.  On examination, the Veteran was not found to meet the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual-IV (DSM-IV).  Specifically, the examiner indicated that the March 2004 diagnosis was not based on appropriate and detailed evaluation as to fulfill the DSM-IV criteria for such diagnosis.  However, the examiner did diagnose the Veteran with primary insomnia.

A May 2005 VA depression screen was negative.  At a November 2005 hearing before a Decision Review Officer (DRO), the Veteran's doctor, Dr. Juarbe, indicated the Veteran clearly had PTSD and re-experiences traumatic memories of Vietnam.  His symptoms were felt to be directly connected to his time in Vietnam and traumatic experiences therein, but when specifically prompted to speak to the criteria under the DSM-IV, Dr. Juarbe did not offer any actual explanation as to why he believes the Veteran meets the diagnostic criteria for PTSD.  

A November 2006 neuropsychiatric review was negative.  In July 2007, a Joint Services Records Research Center (JSRRC) memorandum indicates the Veteran's unit was assigned in Qui Nhon, Binh Dinh Province, II CTZ, and research confirmed that Qui Nhon was attacked during the time the Veteran served in Vietnam.  A September 2007 VA neuropsychiatric review was, again, negative.  A contemporaneous PTSD screen was also negative.

On April 2008 VA psychiatric examination, the Veteran was noted to have been privately diagnosed with PTSD.  He said he had scant psychiatric care in an outpatient setting, mainly maintaining information flow about his mental condition.  He denied using prescribed medications much, but was satisfied with his psychiatric care.  His main complaints were that he felt afraid and scared of having nightmares when going to bed.  However, during the day, he said he was fine.  The examiner noted that, while he had recurrent distressing dreams of traumatic events and difficulty falling or staying asleep, such dreams were only sporadic and there was no resultant impairment in social, occupational, or other important areas of functioning.  Furthermore, he had been "off symptoms" for weeks or months, and there were no behavioral, cognitive, social, affective, or somatic changes that he attributed to stress exposure.  The examiner felt he did not meet the diagnostic criteria for PTSD, and indicated that he was not disabled due to a mental disorder despite his combat experience.  He was found to have little need for psychiatric care entirely.

On August 2009 VA examination, the Veteran was noted to have a private psychiatric diagnosis of PTSD.  The Veteran denied any symptoms during the past year, and there was no current treatment for a mental disorder.  He continued to report stressors during the TET Offensive while stationed in Vietnam, and said he witnessed wounded soldiers and dead bodies.  However, on examination, the examiner noted that the Veteran had been off symptoms for weeks or months, and there was no impact on his social or occupational functioning.  He was not found to meet the criteria for a PTSD diagnosis under the DSM-IV, and no other psychiatric diagnosis was indicated.

On August 2011 VA examination, the Veteran brought in private psychiatrist reports from August 2009 and July 2011.  These records apparently indicated diagnoses of chronic PTSD and that the Veteran was in constant fear with "around the clock" anxiety and nightmares that are still present.  They also indicate that loud noises transported him to Vietnam and he avoids falling asleep in order to avoid dreams of Vietnam.  The Veteran said he was taking an unspecified medication for sleeping that his wife gives him sometimes, and later indicated there might be two or more medications.  He said he began private psychiatric treatment five years prior with Dr. Juarbe.  He reported sleep difficulties and nightmares of situations at war, people dying, and other such traumatic experiences.  On examination, the examiner found no psychiatric symptoms at all.  Therefore, she found the Veteran did not meet the criteria for a diagnosis of PTSD.  However, she did indicate the Veteran had parasomnia, nightmare disorder, and an alcohol-related disorder.  She opined that the former two conditions were comorbid and closely related, and that it was a well-known fact that alcohol use causes derangements in sleep architecture including nightmares and non-restorative sleep.  The examiner also opined that the parasomnia and nightmare disorder were as likely as not related to service because there was a direct temporal correlation between the claimed sleep disorder from the Veteran's report.  However, the examiner then indicated that such condition might have also been secondary to alcohol use by that time, and has caused no social or occupational dysfunction after discharge.  Critically, she indicated a sleep study or polysomnogram would help clarify the situation and provide a more accurate diagnosis in order to consider specific causes.  Specifically, she felt such evaluation was beyond her expertise, and recommended a neurologist be consulted.

September 2014 VA records show the Veteran reported treatment from community psychiatrists for PTSD, and refused new referral for VA psychiatric care.  Later that month, VA psychology notes indicate the Veteran had an unspecified anxiety disorder.  Subsequent October 2014 records indicate the Veteran instead had chronic anxiety symptoms, but did not meet the Diagnostic and Statistical Manual 5 (DSM-5) criteria for PTSD.  He was noted to use alcohol, which the provider indicated could be associated with insomnia, anxiety, depression, and other psychiatric symptoms.  In November 2014, VA records note treatment for an unspecified anxiety disorder.  However, the substantive notes thereafter note only chronic anxiety symptoms.  

On October 2015 VA examination, the Veteran was not found to meet the diagnostic criteria for PTSD under the DSM-5.  However, he was diagnosed with alcohol dependence.  At the time, the Veteran reported past psychiatric treatment with a Dr. Jose Juarbe, but said that, upon Dr. Juarbe's death, he did not seek further treatment until 2014.  There was no history of hospitalization or emotional crisis.  The Veteran reported that he had witnessed many friends die during service, and said he served one year in Vietnam from July 1967 to July 1968.  On examination, the examiner found he did not fulfill the criteria for persistent re-experiencing, avoidance, or increased anxiety and emotional arousal.  Moreover, the examiner found no change in functional status or in quality of life due to his traumatic exposures.  

On October 2015 VA neurological examination, the Veteran was not found to have any central nervous systems condition.  The Veteran reported frequent nightmares regarding his activities in Vietnam, but did not indicate a history of symptoms the examiner felt was suggestive of a REM sleep disorder.  The examiner indicated the Veteran was specifically questioned about different types of sleep disturbance including insomnia, obstructive sleep apnea, REM sleep disorder, and parasomnias, with the results ultimately being negative.  The only positive history given was that of initially frequent nightmares about experiences in Vietnam, but the Veteran said such had abated.  Although he did report fragmented sleep and difficulty falling asleep, the examiner indicated such is common in elderly patients and was not connected to any mental disorder.

Based on the evidence of record, the Board notes that the only positive evidence of neuropsychiatric diagnoses are the March 2004 private diagnosis of chronic PTSD from Dr. Juarbe, the November 2004 VA examiner's diagnosis of primary insomnia, the August 2011 examiner's diagnoses of parasomnia and nightmare disorder, and the October 2015 psychiatric examiner's diagnosis of alcohol abuse.  At the outset, the Board notes that a grant of direct service connection is prohibited for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service as a matter of law.  38 U.S.C.A. § 105(a); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  While secondary service connection for alcohol abuse may be established, the Veteran is not service connected for any disabilities.  Consequently, there can be no basis for awarding service connection for that disability.  Thus, the success of his claim rests upon one of the remaining diagnoses noted in the record.

Unfortunately, none of those diagnoses are particularly probative when considered with the totality of the evidence.  The March 2004 diagnosis is not supplemented by reference to the diagnostic criteria for PTSD, and the substance of the record merely restates the Veteran's reported experiences and symptoms.  In contrast, every single other psychiatric medical evaluation in the record found little to no symptoms of PTSD, and they all explicitly indicate the Veteran suffers no occupational or functional impact as a result of his reported trauma with specific reference the applicable DSM-IV or DSM-5 criteria for such disability.  Regarding the November 2004 and August 2011 diagnoses for sleep disorders, the Board notes that the November 2004 examiner provides no explanation supporting the diagnosis of primary insomnia (which was a diagnosis with specific criteria under the DSM-IV), and the August 2011 examiner very explicitly indicated that she did not possess the expertise needed to adequately evaluate sleep disorders.  Moreover, she recommended evaluation by a neurologist to better ascertain the nature and etiology of such problems.  Significantly, a subsequent October 2015 neurological examination report notes that, despite inquiries into a broad spectrum of sleep disorders, the Veteran exhibited no symptoms attributable to any sleep disorder.  Rather, the examiner indicated the only positive reports of sleep disturbance had either abated since initial onset, or were common in elderly patients.  Given that examiner's expertise and the thorough explanation of the findings, the Board finds the October 2015 neurological examination report more probative and persuasive insofar as any alleged sleep disorder is concerned.  Notably, there is absolutely no evidence in the record indicating any regular or even intermittent treatment for sleep disabilities.  Similarly, the only VA records noting any psychiatric care note only an unspecified anxiety disorder, with subsequent addendums and records showing the Veteran merely has chronic anxiety symptoms rather than a formal diagnosis.  In fact, they specifically note that he does not meet the criteria for PTSD.  In light of the above, the Board finds that the overwhelming weight of the evidence is against finding the Veteran has a current diagnosis for either a psychiatric or neurological disability.  Absent such showing, there can be no basis for granting service connection for such disability.  Brammer, 3 Vet. App. at 225.

Accordingly, the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


